Citation Nr: 1750307	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  08-27 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent, prior to August 31, 2012, and to a rating higher than 40 percent, thereafter, for a lumbar spine disability.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2014 decision, the Board denied the claim for increased rating and denied a claim of service connection for radiculopathy of the bilateral lower extremities.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC).  In an August 2015 Order, the CAVC granted a Joint Motion for Remand (JMR) and vacated and remanded the July 2014 Board decision as it pertained to the increased rating for the back.  The Court noted that the Veteran abandoned the claim for entitlement to service connection for radiculopathy of the bilateral lower extremities and.

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In correspondence from the Veteran dated May 2017 the Veteran raises the contention that he was forced to retire due, in part, to his lumbar spine disability.  As consideration of TDIU is part and parcel with the issues for higher evaluations, the Board finds that the issue of TDIU is on appeal.

The issue of entitlement to TDIU, to include on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 31, 2012 the Veteran's lumbar spine disability was manifested by flexion limited to 52 degrees with pain.

2.  As of August 31, 2012 the Veteran's lumbar spine disability is manifested by pain and limitation of flexion to five degrees, with pain; there is no evidence of unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent prior to August 31, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5242 (2016).

2.  The criteria for an evaluation in excess of 40 percent from August 31, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.71a DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

All disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  Under DC 5243, intervertebral disc syndrome (IVDS) may be rated, in the alternative, using a formula based on frequency of incapacitating episodes.  See 38 C.F.R. § 4.71a.

The General Rating Formula provides that a 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine or the entire spine warrants a rating of 50 or 100 percent, respectively.  38 C.F.R. § 4.71a, General Rating Formula.   The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2); see also Plate V.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40; 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran generally asserts that he is entitled to higher evaluations for his service-connected lumbar spine disability.  

a.  Prior to August 31, 2012.

Prior to August 31, 2012, the Veteran's back disability was rated as 20 percent disabling.  

A review of the Veteran's VA treatment records reflects his complaints of lower back pain.  At a December 2006 VA examination the Veteran characterized his lower back pain as having become progressively worse.  Range of motion findings were not contained in the VA examination report but the examiner indicated that these were not accurate measurements.  A November 2008 VA examination indicated that the Veteran reported lower back pain which became worse with prolonged sitting or standing, driving in reverse, or performing heavy yard work.  Physical examination results included thoracolumbar forward flexion to 52 degrees and extension to 22 degrees, both with pain.

At an August 2012 VA examination the Veteran endorsed flare-ups of lumbar spine pain that manifested whenever he "stooped down" or lifted objects from the floor.  Objective physical examination results included thoracolumbar forward flexion limited to five degrees with pain.  Guarding and/or muscle spasms were also endorsed by the examiner, but were not found to result in abnormal gait or spinal contour.

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent prior to August 31, 2012.  Prior to the aforementioned August 2012 examination the Veteran's thoracolumbar range of motion was not limited to 30 degrees or less on forward flexion.  There was also no evidence of IVDS or incapacitating episodes having a total duration of at least six weeks..  Lastly there was no evidence of ankylosis of the thoracolumbar, or entire, spine.

The Veteran specifically abandoned his claim of service connection for radiculopathy of the lower extremities, as noted in the JMR.  Thus, the Board will not address whether separate ratings for any neurological manifestations are warranted.

b.  From August 31, 2012.

From August 31, 2012, the Veteran's back disability has been evaluated as 40 percent disabling.

March 2013 private medical treatment records included magnetic resonance imaging (MRI) examination of the Veteran's lumbar spine.  The findings, provided by Dr. E.G., indicated normal alignment with mild degenerative changes, small marginal osteophytes, bulging annuls at the L4-L5 without significant compression, and a right lateral disc protrusion in the right neural foramen at the L4-L5.

In November 2016 the Veteran underwent a VA examination of his lumbar spine.  The Veteran provided that since his August 2012 VA examination he had experienced constant lower back pain which was described as "stabbing localized pain" at a level of seven out of ten.  This pain was also described as worse after a prolonged period of sitting, standing, or ambulation.  The Veteran reported flare-ups of thoracolumbar spine described as caused by prolonged sitting, standing, and ambulation.  The Veteran also reported functional loss and/or functional impairment of his lumbar spine cause by the same circumstances.  Objective physical examination results reveal initial range of motion on forward flexion limited to 55 degrees with pain.  This limited range of motion was not, however, identified as a contributing factor to functional loss and there was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness to palpation at the lumbar paravertebral muscle.  Following repetitive use testing with at least three repetitions the Veteran's range of motion reflected additional loss on forward flexion limited to 40 degrees by pain.

With regard to the Veteran's reported flare-ups the VA examiner indicated that the examination was not being conducted during a flare-up and that she was unable to opine whether pain, weakness, fatigability, or incoordination significantly limited lumbar spine functional ability during flare-ups without resorting to mere speculation.  As rationale for this conclusion the examiner stated that these factors "could" limit the functional ability of "an individual that has a musculoskeletal pathology during a flare up" but further stated that "to classify the functional limitation in the absence of the flare-up as significant, mild, moderate, or severe would be mere speculation."  Both guarding and muscle spasms were found, however neither resulted in abnormal gait or spinal contour.  However, constant use of a back brace was indicated.  There was no ankylosis, IVDS, or radiculopathy noted.

December 2016 VA medical treatment records indicate that the Veteran was referred for chronic low back pain.  The record also included information from the Veteran that he experienced a history of falls over the previous twelve months with gait and balance problems identified as muscle weakness, and gait and balance deficit.  However there was no indication that these issues with gait and muscle weakness are due to his lower back pain.  In February 2017 the Veteran came to the emergency room due to low back pain.

Pursuant to the Board remand, the Veteran underwent a VA examination for his lumbar spine in May 2017.  It was provided that the Veteran's "standing tolerance" was limited to 10 minutes, he used a lumbar back brace for activities of daily living and used a cane for ambulation.  The Veteran endorsed experiencing flare-ups which he described as requiring pain medication and limited physical activity to mitigate.  The Veteran also endorsed experiencing functional loss or functional impairment of his lumbar spine described as reduced ability to walk or lift moderate to heavy objects from ground level.  There was no evidence of pain while at rest, but pain did exist on passive range of motion with no associated functional loss.  Functional loss was, however, caused by pain with weight bearing and described as limited standing and ambulation endurance. 

Objective physical examination results provided that the Veteran's lumbar spine forward flexion was limited to 40 degrees limited by pain, which included pain on weight bearing.  There was also objective evidence of localized tenderness or pain on palpation at the lumbar paravertebral muscle.  Following observed repetitive use there was no further additional loss of function or range of motion.  While, as noted above, the Veteran endorsed flare-ups the examination itself was not conducted during a flare-up.  However, the examiner did provide that the examination was medically consistent with the Veteran's statements describing the functional loss he experienced during flare-ups.  In response to the question of whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups the examiner was unable to provide an answer without resorting to mere speculation.  As rationale the examiner stated that these factors "could" limit the functional ability "during a flare up" but further stated that "to classify the functional limitation in the absence of the flare-up as significant, mild, moderate, or severe would be mere speculation."  The examiner found that the Veteran did have muscle spasms, but that they did not result in abnormal gait or abnormal spinal contour.  There was no ankylosis, IVDS, or radiculopathy noted.

The Board finds that the Veteran is not entitled to a rating in excess of 40 percent from August 31, 2012.  For the period beginning August 31, 2012 the Veteran's thoracolumbar range of motion was at most, limited to 5 degrees of forward flexion.  However, most objective range of motion findings indicate that the Veteran was limited to 40 degrees in forward flexion, as demonstrated in the May 2017 and November 2016 VA examinations.  These VA examinations also indicate that the Veteran's daily activity, such as bending and lifting, and ambulation are significantly limited by pain associated with the Veteran's lumbar spine and flare-ups.  However, when considering whether this functional loss causes an additional disability beyond that reflected on range of motion measurements the Board finds that the evidence does not warrant a higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202; see also Mitchell, 25 Vet. App. at 32.  There is no evidence of IVDS, so consideration of an increased rating based on incapacitating episodes is not warranted.  

The Veteran specifically abandoned his claim of service connection for radiculopathy of the lower extremities when he appealed the June 2014 Board decision to the CAVC.  The Board has considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted based on evidence developed after the JMR, but finds it is not.  The medical evidence does not show such impairment during this period and a separate evaluation for a neurological impairment is not warranted at this time. 

In reviewing the examinations of record, the Board has considered that VA examinations must consider the effect flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In this case, the examinations of record for the period on appeal do not appear to have included the efforts required under Sharp, however, the Board finds that this does not render them inadequate for rating purposes.  As mentioned previously the evidence of record does not include any demonstration or contentions of ankylosis, and thus there is no basis for an increase under the lumbar spine rating criteria.

The Board has also considered the Veteran's lay statements that his back disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

Thus, the preponderance of the evidence is against the claims for increased ratings for the back prior to or after August 31, 2012.  38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 Vet App 49 (1990).  

ORDER

Entitlement to a rating higher than 20 percent, prior to August 31, 2012, and to a rating higher than 40 percent, thereafter, for a lumbar spine disability is denied.


REMAND

The Veteran has contended, as recently as May 2017 that the impact of his service-connected disabilities renders him unemployable.  The Veteran has previously stated that his lower back pain was a contributing factor to his retirement.  Medical records provided by the Social Security Administration (SSA) indicate that the Veteran began receiving disability payments from SSA in July 2010, with low back pain being a contributing factor. 

The most recent, May 2017, VA examination indicated that the Veteran's lumbar spine disability had an impact on his ability to work.  This impact was described as restricting occupational activities that include back twisting, extreme bending movements, heavy lifting, carrying, pushing or pulling handles, and prolonged standing or prolonged ambulation activities.  Furthermore, while the November 2016 examiner found that the Veteran's lumbar spine disability did not impact his ability to work, the medical history associated with that examination also indicated that the Veteran experienced worse pain with prolonged sitting.  

The Veteran does not meet the scheduler criteria for TDIU consideration.  38 C.F.R. § 4.16(a).  The evidence of record suggests that the Veteran may have not have been able to obtain substantially gainfully employment during the period on appeal, and consideration of an extraschedular TDIU rating must be completed on remand.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him notice of the information and evidence necessary to establish entitlement to TDIU benefits, and ask that he complete a VA Form 21-8940, Application for TDIU.  

2.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the functional impact of his service-connected disabilities (back, otitis externa, pseudofolliculitis barbae and tinea pedis) on his ability to work.  The claims file should be made available to the examiner for review. 
 
Based on the examination and review of the complete record, the examiner should describe the functional effects and comment as to the limitations imposed by each of the Veteran's service-connected disabilities on ordinary activity.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  If it is determined that the Veteran is unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis.

4.  After the above actions and development have been completed, readjudicate the claim for entitlement to a TDIU in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be provided with a fully responsive Supplement Statement of the Case (SSOC) and afforded an opportunity to respond.  Thereafter, return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


